Citation Nr: 0409093	
Decision Date: 04/07/04    Archive Date: 04/16/04

DOCKET NO.  99-15 107	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a bilateral knee 
disability.

3.  Entitlement to service connection for a heart disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty in the United States Air 
Force (USAF) from July 1964 to April 1968 and from September 
1990 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1999 RO decision that denied service 
connection for bilateral hearing loss, a bilateral knee 
disability, and a heart disability.  In November 2000, the 
Board remanded the claims for additional development.  


REMAND

The veteran's claims were previously remanded by the Board in 
November 2000, primarily to secure any additional service 
medical records and to verify the precise dates of the 
veteran's service in the USAF, including periods of active 
duty and, while in the reserve, periods of active duty for 
training and inactive duty training.  As the action taken by 
the RO does not fully comply with the last remand 
instructions, another remand is required.  Stegall v. West, 
11 Vet. App. 268 (1998).

The veteran had verified active duty in the USAF from July 
1964 to April 1968, and from September 1990 to May 1991.  He 
also had lengthy service in the USAF Reserve, and he retired 
as a reservist in September 1998.  

Pursuant to the Board's November 2000 remand, the RO 
corresponded both with the veteran and with various 
organizations, including the veteran's last reserve unit 
(315th Aircraft Generation Squadron, Charleston Air Force 
Base, South Carolina), the USAF Military Personnel Center, 
and the National Personnel Records Center.  It appears that 
there are no additional service medical records that are 
available for the veteran.  However, despite multiple 
requests by the RO, the dates of the veteran's service have 
not been fully verified with regard to his reserve service; 
the organizations contacted by the the RO were not fully 
responsive to the requests for verification.  Consequently, 
it is still not clear when the veteran served on active duty 
for training and inactive duty training during his reserve 
service that lasted many years.  The precise dates of service 
and the nature of his reserve service are essential to the 
adjudication of the claims as the veteran has alleged that 
some of his disabilities are related both to active duty and 
periods of reserve training.  Therefore, the case must be 
remanded for the RO to try again to verify such service.

In addition, the Board had also remanded the claims to obtain 
clarification as to the dates when the veteran also appeared 
to have been employed as a civilian Air Reserve Technician 
(aircraft mechanic) by the federal government from about 1972 
until his retirement from the civilian job in late 1998.  
Obviously the VA will not grant service connection for any 
disability arising from the veteran's civilian federal 
employment, and thus the dates and nature of this civilian 
employment are relevant to the claims.  In January 2001, the 
RO requested that the veteran provide information regarding 
his civilian employment as a civilian aircraft mechanic with 
the federal government.  In March 2002, the RO sent the 
veteran a follow-up letter describing what evidence was 
needed to support his claims in general, the responsibilities 
for securing such evidence, and the consequences of failure 
to provide requested evidence.  The veteran did not respond 
to the requests for evidence.  As the claims are again being 
remanded for verification of service, on remand the RO should 
also request that the veteran clarify the dates and nature of 
his civilian employment as an aircraft mechanic with the 
federal government.  

The Board notes that in January 2001, the RO also requested 
that the veteran identify any medical providers who had 
treated him for bilateral hearing loss, a bilateral knee 
disability, and a heart disability.  The veteran has not 
provided any of the requested information or any 
authorizations for the release of information.  VA's duties 
with regard to this matter have been fulfilled.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).

In view of the foregoing, the case is remanded to the RO for 
the following actions:

1.  The RO should obtain, from the 
appropriate service department office, 
verification of the dates and types of 
all of the veteran's military service, 
including periods of USAF active duty, 
active duty for training, inactive duty 
training, and other reserve service.

2.  The RO should ask the veteran to 
provide the dates of his employment with 
the federal government as a civilian 
aircraft mechanic, along with a 
description of the nature of his duties 
in such position.

3.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claims 
for service connection for bilateral 
hearing loss, a bilateral knee 
disability, and a heart disability.  If 
the claims are denied, the veteran and 
his representative should be provided 
with a supplemental statement of the 
case and an opportunity to respond, 
before the case is returned to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board remands to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


